Crew III, J.
Appeal from a judgment of the County Court of Cortland County (Ames, J.), rendered August 9, 2005, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Pursuant to a plea bargain, defendant pleaded guilty to burglary in the second degree in satisfaction of a four-count indictment and waived his right to appeal. He thereafter was sentenced in accordance with the plea agreement and now appeals.
We affirm. Inasmuch as defendant did not move to withdraw his plea or vacate the judgment of conviction, his challenge to the validity of his waiver of appeal is unpreserved for our review (see People v Kirkland, 2 AD3d 1063 [2003]). And even if we considered such a challenge, we would find it to be without merit inasmuch as defendant executed a written waiver that advised him of his right to appeal, explained the appellate process and reflected that his attorney had counseled him on the matter (see People v Ramos, 7 NY3d 737 [2006]). That being the case, we decline to reach defendant’s claim that his sentence was harsh and excessive (see People v Lopez, 6 NY3d 248, 255 [2006]).
Mercure, J.E, Carpinello, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.